IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs May 6, 2014

                RONALD L. ALLEN v. STATE OF TENNESSEE

                    Appeal from the Circuit Court for Lake County
                     No. 13-CR-9924     R. Lee Moore, Jr., Judge


                 No. W2014-00041-CCA-R3-HC - Filed June 30, 2014


The petitioner, Ronald L. Allen, filed a petition for habeas corpus relief in the Lake County
Circuit Court challenging his 2003 conviction of rape of a child. Because the petition fails
to present a cognizable claim for habeas corpus relief, we affirm the habeas corpus court’s
summary dismissal of the petition.

             Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which A LAN E. G LENN
and C AMILLE R. M CM ULLEN, JJ., joined.

Ronald L. Allen, Tiptonville, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter, and Michelle L. Consiglio-Young,
Assistant Attorney General, for the appellee, State of Tennessee.

                                         OPINION

              On November 25, 2013, the petitioner filed a pro se petition for writ of habeas
corpus attacking collaterally his 2003 Washington County jury conviction of rape of a child,
for which he received a 25-year, 100 percent sentence. The petition bespeaks claims of
ineffective assistance of trial counsel, an exclusion of black citizens from the trial jury, an
unconstitutionally derived confession, and the erroneous admission of hearsay evidence. On
December 11, 2013, the habeas corpus court entered an order dismissing the petition based
upon its conclusion that the claims were not cognizable in a habeas corpus action. Upon our
review, we agree with the habeas corpus court.

               The writ of habeas corpus is constitutionally guaranteed, see U.S. Const. art.
1, § 9, cl. 2; Tenn. Const. art. I, § 15, but has been regulated by statute for more than a
century, see Ussery v. Avery, 222 Tenn. 50, 432 S.W.2d 656, 657 (Tenn. 1968). Tennessee
Code Annotated section 29-21-101 provides that “[a]ny person imprisoned or restrained of
liberty, under any pretense whatsoever, except in cases specified in § 29-21-102, may
prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment and
restraint .” T.C.A. § 29-21-101 (2006). Despite the broad wording of the statute, a writ of
habeas corpus may be granted only when the petitioner has established a lack of jurisdiction
for the order of confinement or that he is otherwise entitled to immediate release because of
the expiration of his sentence. See Ussery, 432 S.W.2d at 658; State v. Galloway, 45 Tenn.
326 (1868). The purpose of the state habeas corpus petition is to contest a void, not merely
a voidable, judgment. State ex rel. Newsom v. Henderson, 221 Tenn. 24, 424 S.W.2d 186,
189 (Tenn.1968). A void conviction is one which strikes at the jurisdictional integrity of the
trial court. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993); see State ex rel. Anglin v.
Mitchell, 575 S.W.2d 284, 287 (Tenn. 1979); Passarella v. State, 891 S.W.2d 619, 627
(Tenn. Crim. App. 1994).

                The claims expressed in the petition, even if true, would not result in the
judgment being void, and the petitioner’s sentence has not expired. See, e.g., Michael Aaron
Pounds v. Roland Colson, Warden, No. M2012-02254-CCA-R3-HC, slip op. at 5 (Tenn.
Crim. App., Nashville, Nov. 12, 2013) (“[T]he petitioner’s claim of ineffective assistance of
counsel, even if true, would render his judgment voidable rather than void; therefore, such
an allegation is not a cognizable claim for habeas corpus relief.”); Antonio J. Parker v.
Howard Carlton, Warden, No. E2008-01387-CCA-R3-HC, slip op. at 2 (Tenn. Crim. App.,
Knoxville, Oct. 15, 2009) (stating that a tainted confession would not result in a void
judgment); Sidney Porterfield v. Rickey J. Bell, Warden, No. M2006-02082-CCA-R3-HC,
slip op. at 3-4 (Tenn. Crim. App., Nashville, Sept. 17, 2007) (indicating that a claim that the
grand jury foreman was illegally chosen would not result in a void judgment); James Richard
Jackson v. State, No. 03C01-9904-CC-00164, slip op. at 2-3 (Tenn. Crim. App., Knoxville,
Jan. 27, 2000 (stating that claims of the erroneous admission of hearsay evidence and
improper assembly of the grand jury, inter alia, are not proper claims for habeas corpus
relief). Accordingly, he has failed to state a habeas corpus cause of action.

              Therefore, the order of the habeas corpus court is affirmed.

                                                    _________________________________
                                                    JAMES CURWOOD WITT, JR., JUDGE




                                              -2-